Mr. Justice Yantis delivered the opinion of the court: Floyd Stockton was a corporal in the Howitzer Co. 130th Inf., I. N. G., and was in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933. (See Case vs. State, C. of C. No. 2469.) Claimant testified herein that his occupation prior to the accident was that of a barber; that as a result of the accident he could not work at his trade for about six weeks, because of stiffness in his thumb and finger. He further testified that such condition still interferes in his speed as a barber. Claimant also testified that because of such slowness he now averages in earnings about Seven or Eight Dollars per week less than he formerly earned; his previous earnings having averaged around Thirty-five Dollars ($35.00) per week. A Military Medical Board which convened on August 8, 1934, made a physical examination of Corporal Stockton and found that he had no visible scars and no disability. Under the authority granted the court under the Military Code to adjust the claim as the merits of same seem to demand, an allowance in compensation of the time lost by claimant will be made and an award is hereby entered in his favor in the sum of Ninety Dollars ($90.00).